DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer 
Examiner acknowledges that a terminal disclaimer with respect to prior patent No. 10,552,204, was filed on June, 13, 2022.

Reason for Allowance
Claims 1-20 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
 Applicant’s arguments filed on 5/16/2022 have been fully considered and are persuasive.  Thus, 35 USC 103 rejections to the claims have been withdrawn.
In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed. None of the prior art of record specifically teaches or makes obvious the combination of limitations of “determining”, “prompting”, “determining”, “initializing” and “providing” as recited in claim 1 or similarly recited in claims 7 and 14. More specifically, the limitation of “wherein determining the correlation is based on a relationship between the first spoken utterance and the second spoken utterance in each of the previous interactions, wherein the first spoken utterance causes the automated assistant to initialize execution of a first task, including causing the automated assistant to initialize execution of the first task when provided during the previous interactions, and wherein the second spoken utterance causes the automated assistant to initialize execution of a second task, including causing the automated assistant to initialize execution of the second task when provided during the previous interactions; prompting, based on determining the correlation between the first spoken utterance and the second spoken utterance, the user regarding a multitask command, wherein the multitask command corresponds to the first task and the second task, and wherein the prompting is performed without an explicit request, from the user to the automated assistant, to initialize generation of the multitask command; and subsequent to prompting the user regarding the multitask command: determining that content of a natural language input provided to the automated assistant interface identifies the multitask command; initializing performance of the first task and the second task of the multitask command, wherein initializing is responsive to determining that content of the natural language input identifies the multitask command” is not taught by the prior art of record.
Therefore, claim 1 is deemed allowable. Claims 7 and 14 are also deemed allowable for the same reason. Claims 2-6, 8-13, and 15-20 depend on and further limit independent claims 1, 7 and 14, and are therefore deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659